Quillian, Presiding Judge.
Peggy Harvey appeals an order of the juvenile court terminating her parental rights to her natural child. At a previous hearing the child had been found to be deprived because of abuse by the parents. In his order terminating parental rights the trial judge found: "conditions of deprivation are likely to continue or will not be remedied and that by reason thereof, the child will probably suffer serious physical or mental harm.”
The evidence was sufficient to sustain the judgment rendered. See Blair v. Division of Family &c. Services, 135 Ga. App. 312 (217 SE2d 457)."' "[A] termination hearing seeks above all else the welfare of the child.” \ . . 'In determining how the interest of the child is best served, the juvenile court is vested with a broad discretion which will not be controlled in the absence of manifest abuse. [Cit.]’ ” In the Interest of: A. A. G., 146 Ga. App. 534, 535 (246 SE2d 740).
The appellant’s reliance on R. C. N. v. State of Ga., 141 Ga. App. 490 (233 SE2d 866) is misplaced since that case did not involve child abuse.

Judgment affirmed.


Webb and McMurray, JJ., concur.

Arthur K. Bolton, Attorney General, Carol Atha Cosgrove, Assistant Attorney General, Ralph H. Greil, Special Assistant Attorney General, Robert S. Stubbs, II, Executive Assistant Attorney General, Don A. Langham, First Assistant Attorney General, Michael J. Bowers, Senior Assistant Attorney General, for appellee.